DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 recite many limitations that appear lacking proper antecedent basis.  In order to overcome the rejections, the claims may be amended as suggested below.  Going forwards with examination, the claims are interpreted as such:
--1.	An arrangement for detecting and locating a leak in a water pipe system, 
with a water treatment, 
with a pump, 
with a supply line and a drain, 
with at least one circulation line connected to the supply line and the drain, 
with at least one inlet valve, at least one outlet valve and at least one pressure sensor in the at least one circulation line and/or the supply line and the drain, the inlet valve and the outlet valve being electrically controllable, 
with control means for controlling the at least one inlet valve[[s]] and the at least one outlet valve[[s]], 
with detection means for detecting [[the]] timewise development of a pressure change measured by the at least one pressure sensor, 
with evaluation means for evaluating the timewise development of the pressure change and for comparing [[the]] an amount of the pressure change with a limit value, and 
outputting a leakage [[indicating]] indication signal [[if]] when the amount of the pressure change exceeds the limit value.--

2. 	(Claim 2 falls with independent claim 1.)

--3. 	A method for detecting and locating a leak in a water pipe system, 
where, during a learning phase, [[the]] timewise usage behavior is determined on [[the]] a basis of water withdrawals from at least one section of [[a]] the water pipe system, 
where at least one time slot is determined, during which [[the]] probability of water extraction from the section is minimal, 
where a test mode is activated when the time slot is reached, 
where at the beginning of the test mode [[a]] the section is isolated by means of two valves, 
where [[the]] water pressure in the section is measured over a specified period of time and [[the]] an amount of pressure change is calculated,
where the amount of pressure change is compared with a limit value, and 
where, when the amount of pressure change exceeds the limit value, a leakage is detected and 

--4. 	A method of detecting and locating a leak in a water pipe system, 
where, during a learning phase, a stationary nominal pressure is determined in periods of time where no water abstraction occurs from at least one section of [[a]] the water pipe system, 
where a test mode is activated if the stationary nominal pressure is not reached during operation, 
where at the beginning of the test mode [[a]] the section is isolated by means of two valves, 
an amount of pressure change is calculated, 
where the amount of pressure change is compared with a limit value, and 
where, when the amount of pressure change exceeds the limit value, a leakage is detected and 

--5. 	(Claim 5 falls with independent claim 3.)

--6. 	A method for detecting a leakage in a water pipe system, 
where, during a learning phase, water is pumped through the water pipe system by means of a pump [[wherein]] and at least one 
where, [[the]] stationary power consumption of the pump is measured and stored for 
where, [[if]] during operation [[the]] when current power consumption of the pump for the at least one flow rate falls below 

--7. 	The method according to claim 6, where current power consumption of the pump is used to determines the current power consumption of the pump.--

--8. 	The method according to claim 6, where a mathematical product of a pressure measured at an outlet of the pump and the flow rate is used to determine the current power consumption of the pump 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goseco (US 2011/0114202 A1) in view of Arima et al. (US 7,024,919 B2).
1.	Goseco teaches an arrangement for detecting and locating a leak in a water pipe system 100 (See figure reproduced below), 
with a water treatment (for heating water; Pars. 0016-0017), 
with a pump (being part of a circulation/recirculation system for pumping/recirculating hot water within the water pipe system; Pars. 0016-0017), 
with a supply line (200) and a drain (to a user, or to a circulation/recirculation line of the circulation/recirculation system; Pars. 0016-0017), 
with at least one circulation line connected to the supply line and the drain (in order to circulate/recirculate hot water between a hot water supply line and a cold water supply line; Pars. 0016-0017), 
with at least one inlet valve (110), at least one outlet valve (e.g., at a user tap/fixture – Fig. 1; or at an irrigation sprinkler head – Par. 0011) and at least one pressure sensor (120) in the at least one circulation line and/or the supply line and the drain, the inlet valve (110) and the outlet valve being electrically controllable (Note that being manually controllable and electrically controllable are considered to be obvious to each other, as merely made to be manual or automatic. In re Venner, 262 F.2d 
with control means (= controller 130) for controlling the at least one inlet valve (110) and the at least one outlet valve (It appears that the controller 130 is, or may be, configured to control one of or both the al least one inlet valve 110 and the at least one irrigation sprinkler head.  Otherwise, separate controllers may be configured to separately control the al least one inlet valve 110 and the at least one irrigation valve), 
with detection means (= controller 130) for detecting timewise development of a pressure change measured by the at least one pressure sensor 120 (Par. 0014), 
with evaluation means (= controller 130) for evaluating the timewise development of the pressure change and for comparing an amount of the pressure change (with an initial pressure measured by the pressure sensor 120 at a time when water usage is likely to be zero and both the inlet valve 110 and the outlet valve are closed, for a leak test of the water pipe system; Par. 0014), and 
with output means (= an interface, or a display, for displaying and instant message, email, etc.; Par. 0018) for outputting a leakage indication signal when the amount of the pressure change (being a drop in pressure after 10 minutes for example; Par. 0014.  Evidently, the leak test would indicate a leak in the pipe section between the closed inlet valve 110 and the closed outlet valve).

    PNG
    media_image1.png
    411
    811
    media_image1.png
    Greyscale


Arima teaches an arrangement for detecting and locating a leak in a water pipe system, wherein an evaluation means compares an amount of a pressure change to a limit value (= predicted/expected value), and an output means outputting a leakage indication signal when the amount of the pressure change exceeds the limit value (Col. 13, lines 27-41: “…comparing the said predicted value with the actually-measure pressure change amount…the judgement of leakage is possible at any time in the leakage inspection”).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Arima teaching to Goseco arrangement by having the evaluation means (130) comparing the amount of the pressure change to a limit value, and the output means outputting a leakage indication signal when the amount of the pressure change exceeds the limit value, thereby a judgement of leakage would be possible at any time in the leak test. 

2. 	Goseco as modified teaches the arrangement according to claim 1, but is silent about:  the limit value is between 5 and 10 mbar/min.
However, it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that Goseco arrangement as modified is capable of setting the limit value to be any value, including but not limited to between 5 and 10 mbar/min, based on routine experimentation for a particular water pipe system, in order to obtain best detection results for said system.   
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have Goseco arrangement as modified to set the limit value to be 

3. 	Goseco as modified teaches a method for detecting and locating a leak in a water pipe system (100), 
where, during a learning phase, timewise usage behavior is determined on a basis of water withdrawals from at least one section of the water pipe system (i.e., a user of the water pipe system 100 may learn and determine the timewise usage behavior being at times when water use is likely being zero, and/or the water pipe system 100 may be equipped with a microphone flow sensor to learn and determine said timewise usage behavior; Goseco Pars. 0014-0015),
where at least one time slot is determined, during which probability of water extraction from the section is minimal (Goseco Pars. 0014-0015), 
where a test mode is activated when the time slot is reached (Goseco Pars. 0014-0015), 
where at the beginning of the test mode the section is isolated by means of two valves (being the at least one inlet valve 110 and the irrigation sprinkler head functioning as the at least one outlet valve), 
where water pressure in the section is measured over a specified period of time (e.g., 10 minutes) and an amount of pressure change is calculated (by using the pressure sensor 120 and the controller 130; Goseco Par. 0014),
where the amount of pressure change is compared with a limit value (as discussed above in claim 1), and 
where, when the amount of pressure change exceeds the limit value, a leakage is detected and located between the two valves (as discussed above in claim 1).

5. 	Goseco as modified teaches the method according to claim 3, characterized in that, the limit value is between 5 and 10 mbar/min (See discussion above in claim 2).

Allowable Subject Matter
Claims 4 and 6-9 would be allowed, provided that the above 112 rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 4, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “where, during a learning phase, a stationary nominal pressure (Pn) is determined in periods of time where no water abstraction occurs from at least one section of the water pipe system, where a test mode is activated if the stationary nominal pressure (Pn) is not reached during operation…”
(Claim 9 is dependent on claim 4.) 
With respect to independent claim 6, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  “where, during a learning phase, water is pumped through the water pipe system by means of a pump and at least one flow rate is specified, where stationary power consumption of the pump is measured and stored for the at least one flow rate, and where, during operation when current power consumption of the pump for the at least one flow rate falls below the stationary power consumption by a specified amount, a leakage is detected.”
(Claim 7-8 are dependent on claim 6.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        December 3, 2021